600 S.E.2d 858 (2004)
358 N.C. 738
STATE
v.
Michael Cornelius WILLIAMS.
No. 333P04.
Supreme Court of North Carolina.
July 7, 2004.
Brian Michael Aus, Durham, for Michael Cornelius Williams.
C. Colon Willoughby, Jr., District Attorney, for State.
Prior report: ___ N.C.App. ___, 596 S.E.2d 313.
The following order has been entered on the motion filed on the 6th day of July 2004 by Attorney General for Temporary Stay:
"Motion Denied by order of the Court in conference this the 7th day of July 2004."